DETAILED ACTION
This office action is in response to applicant’s amendments filed on 03/18/2021.
Currently claims 1-6 and 8-21 are pending in the application.
Response to Arguments
Applicant's arguments filed on 03/18/2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Amended Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the limitation of the claim, “…wherein an extension line, connecting a center of the conductive pattern and a center of an adjacent conductive pattern …”, the underlined ‘conductive pattern’ should be ‘conductive dummy pattern’.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20070038270A (Kim) and further in view of US 2011/0133317 A1 (Nakashiba).
Regarding claim 1, Kim discloses, a printed circuit board (100; Fig. 1; [0034]; i.e. semiconductor package) comprising: 
a base substrate (10; Fig. 1; [0034]; i.e. substrate) including a pair of first edges (edges of the horizontal surface on the front and the back of substrate 10) extending in a first direction (horizontal) and 
a pair of 5second edges (edges of the surface of substrate 10 extending inside the 2D viewable area on the left and the right; Fig. 1) extending in a second direction (direction extending inside the 2D viewable area; Fig. 1), perpendicular to the first direction (Fig. 1; [0034]); 
Note: Fig. 2 shows the first direction (horizontal) and the second direction (vertical) clearly in the top view of the semiconductor package 100.

    PNG
    media_image1.png
    310
    732
    media_image1.png
    Greyscale

a circuit region (region at the middle) including a plurality of circuit patterns (30; Fig. 1; [0034]; i.e. signal pattern) disposed on at least one of a first surface (12; Fig. 1; [0035]; i.e. first side) and a second surface (14; Fig. 1; [0035]; i.e. second side) of the base substrate (10) (Fig. 1; [0035]; disposed on second surface 14); and 
a dummy region (near all four corners, with broadest reasonable interpretation, it can be considered a single dummy region with intervening regions including circuit patterns 30 in between) comprising a plurality of dummy regions (at four corners) including a conductive dummy pattern (40; Fig. 1; [0034], [0042]; i.e. dummy pattern, they are conductive since they are made of copper, aluminum, or the aluminum alloy) disposed on at least one of the first surface (12) and the second surface (14) (Figures 1 and 2; [0034], [0042]; disposed on second surface 14), 


    PNG
    media_image2.png
    764
    632
    media_image2.png
    Greyscale

wherein an extension line, connecting a center of the conductive pattern (40 at the upper left corner) and a center of an adjacent conductive pattern (40 at the upper right corner), is parallel to the first direction (horizontal) or the second direction (Figures 1 and 2; [0034], [0042]),
wherein a maximum length of the conductive dummy pattern (40) in the first (horizontal; Fig. 2) or second (vertical; Fig. 2) direction passes through a center (center of the circle) of the conductive dummy pattern (40) (Fig. 2; [0042]; since conductive dummy pattern is circular, the maximum length is the diameter and it obviously passes through the center of the dummy pattern 40 in any direction). 
But Kim fails to teach explicitly, wherein a length of the conductive dummy pattern that is not parallel to the first direction or the second direction and passes through the center of the conductive dummy patterns is smaller than the maximum length. 
	Note: The examiner interpreted that the claimed length as seen on a plan view.
However, in analogous art, Nakashiba discloses, wherein a length (A; Fig. 2) of the conductive dummy pattern (20; Fig. 2; [0030]; i.e. dummy conductor patterns) that is not parallel to the first direction (horizontal) or the second direction (vertical) and passes through the center of the conductive dummy patterns (20) is smaller than the maximum length (Lmax; Fig. 2) (Fig. 2; [0030]).

    PNG
    media_image3.png
    462
    473
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Nakashiba before him/her, to modify the teachings of circular conductive 25dummy pattern having the "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, the options for the cross-section of the conductive 25dummy pattern are circular, rectangular, cross-shape and hexagonal, and choosing the cross-shape with a reasonable expectation of success, would be obvious. Therefore, a person with ordinary skill in the art would be interested to use a cross-shaped conductive 25dummy pattern similar to Nakashiba while forming a printed circuit board of Kim. 
15Regarding claim 2, Kim discloses, the printed circuit board of claim 1, wherein the maximum length of the conductive dummy pattern (40) in the first direction (horizontal; Fig. 2) and the second direction (vertical; Fig. 2) passes the center of the conductive dummy pattern (40) (Fig. 2; [0042]; since conductive dummy pattern is circular, the maximum length is the diameter and it obviously passes through the center of the dummy pattern 40 in any direction).  
Regarding claim 3, the combination of Kim and Nakashiba teaches, the printed circuit board of claim 1, wherein the conductive dummy pattern (20) has 20at least one of a rhombic shape, a cross shape, a hexagonal shape, and an elliptical shape (cross shape; Fig. 2; [0030]; Nakashiba Reference). See 103 rationale in claim 1.

    PNG
    media_image3.png
    462
    473
    media_image3.png
    Greyscale

Regarding claim 4, the combination of Kim and Nakashiba teaches, the printed circuit board of claim 1, wherein each of the plurality of dummy regions (one region with cross-shaped dummy conductor patterns 20 near the wiring 10 and another region with square-shaped dummy conductor patterns 30 outside the wiring 10; Fig. 1; [0030]) includes a plurality of the conductive 25dummy patterns (Fig. 1; [0030]; Nakashiba Reference).

    PNG
    media_image4.png
    545
    684
    media_image4.png
    Greyscale


Regarding claim 5, the combination of Kim and Nakashiba discloses, the printed circuit board of claim 4, wherein in each of the plurality of dummy regions (one region with cross-shaped dummy conductor patterns 20 near the wiring 10 and another region with square-shaped dummy conductor patterns 30 outside the wiring 10; Fig. 1; [0030]; Nakashiba Reference), the plurality of conductive dummy patterns (plurality of 20s and 30s) are separated from each other and disposed in a lattice form (the examiner interpreted ‘lattice form’ as ‘arranged in an orderly form’) (Fig. 1; [0028], [0030]; Nakashiba Reference).

    PNG
    media_image4.png
    545
    684
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Nakashiba before him/her, to modify the teachings of a single conductive 25dummy pattern at each dummy region as taught by Kim and to include the teachings of a plurality of conductive 25dummy patterns at each dummy region separated from each other and arranged in a lattice form as taught by Nakashiba since multiple dummy conductive patterns provide higher reliability of the intended device operation by adding redundancy in general and can provide enough metal on the surface to support the package substrate which would substantially facilitate the production of Kim’s printed circuit board ([0026]; Kim Reference). Furthermore, dummy conductive patterns arranged in orderly fashion facilitates both layout design and manufacturing of the device by repeating the same design in a certain manner. Absent these important teachings in Kim, a person with ordinary skill in the art would be interested to get them from Nakashiba while forming a printed circuit board of Kim. 

Regarding claim 6, the combination of Kim and Nakashiba discloses, the printed circuit board of claim 4, wherein the conductive dummy patterns (dummy conductor patterns 20 near the wiring 10 have cross-shaped dummy conductor patterns; Fig. 1; [0030]; Nakashiba Reference) included in a first portion (near the wiring 10; Fig. 1) of the plurality of dummy regions (plurality of 20s and 30s) have different shapes or sizes from the conductive dummy patterns (dummy conductor patterns 30 outside the region of the wiring 10 have square-shaped dummy conductor patterns; Fig. 1; [0030]; Nakashiba Reference) included in a second portion (outside the region of the wiring 10; Fig. 1) of the plurality of dummy regions (plurality of 20s and 30s) (Fig. 1; [0028] - [0030]; Nakashiba Reference).

    PNG
    media_image4.png
    545
    684
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Nakashiba before him/her, to modify the teachings of a single shape of conductive 25dummy patterns in different dummy regions as taught by Kim and to include the teachings of different 
Regarding claim 8, Kim discloses, the printed circuit board of claim 1, wherein the conductive dummy pattern (40) includes copper ([Fig. 1; [0042]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Nakashiba as applied to claim 1 and further in view of US 2003/0040143 A1 (Chien).
Regarding claim 9, Kim teaches, the printed circuit board of claim 1, wherein the dummy region comprises a solder resist layer (400; Fig. 14; [0092]; supporting part with solder) partially over the conductive dummy pattern (40) but the combination of Kim and Nakashiba fails to teach, the dummy region comprises a solder resist layer formed to at least partially surround the conductive dummy pattern.
However, in analogous art, Chien discloses, the dummy region (region with dummy traces 213; Fig. 3C; [0023]) comprises a solder resist layer (220; 

    PNG
    media_image5.png
    231
    712
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Nakashiba and Chien before him/her, to modify the teachings of solder layer placed partially over the conductive dummy pattern as taught by Kim and to include the teachings of solder layer surrounding the dummy traces as taught by Chien since first of all, solder resist is usually applied to the copper traces of a printed circuit board (PCB) for protection against oxidation and to prevent solder bridges from forming between closely spaced solder pads. Secondly, solder resist layer facilitates the planarization on its top surface, without undesired formation of a recessed portion between the overly-spaced pair of traces 210a, 210b and 210c in Fig. 3C ([0024]; Chien Reference) which would improve the long term reliability of the device. Thus a person with ordinary skill in the art would be interested in partially surrounding the conductive dummy pattern by a solder layer similar to Chien while forming a printed circuit board of Kim.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Nakashiba as applied to claim 1, and further in view of US 2013/0153266 A1 (Hyun).
Regarding claim 21, the combination of Kim and Nakashiba fails to teach explicitly, the printed circuit board of claim 1, wherein the conductive dummy pattern overlaps a connection terminal with at least one of the plurality of circuit patterns disposed therebetween.
However, in analogous art, Hyun discloses, the printed circuit board of claim 1, wherein the conductive dummy pattern (133; Fig. 5; [0076]; i.e. third dummy pattern) overlaps a connection terminal (153; Fig. 5; [0079]; i.e. bump) with at least one of the plurality of circuit patterns (123; Fig. 5; [0076]; i.e. third circuit pattern) disposed therebetween (Fig. 5; [0076] – [0079]).

    PNG
    media_image6.png
    445
    512
    media_image6.png
    Greyscale

the particular placement of the components in a conductivity measuring device was held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Thus having the teaching of Hyun regarding the conductive dummy pattern being disposed on the same side of the printed circuit board as the semiconductor chip, a person with ordinary skill in the art may rearrange the components of Kim similar to Hyun as obvious matter of design choice while forming the semiconductor package of Kim. It is worth mentioning that the inventor also did not provide any technical merit of conductive dummy pattern overlapping a connection terminal with at least one of the plurality of circuit patterns in Specification para. [0055] – [0057].


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20070038270A (Kim) and further in view of US 2011/0133317 A1 (Nakashiba).
Regarding claim 10, Kim discloses, a semiconductor package comprising: 
20a printed circuit board (100; Fig. 1; [0034]; i.e. semiconductor package) including a circuit region (region at the middle) having a plurality of circuit patterns (30; Fig. 1; [0034]; i.e. signal pattern), and 

    PNG
    media_image1.png
    310
    732
    media_image1.png
    Greyscale

a dummy region (near all four corners, with broadest reasonable interpretation, it can be considered a single dummy region with intervening regions including circuit patterns 30 in between) including a conductive dummy pattern (40; Fig. 1; [0034], [0042]; i.e. dummy pattern, they are conductive since they are made of copper, aluminum, or the aluminum alloy) separated from the plurality of circuit patterns (30), 
the printed circuit board (100) including a first edge (edges of the horizontal surface of substrate 10) extending in a first 
Note: Fig. 2 shows the first direction (horizontal) and the second direction (vertical) clearly in the top view of the semiconductor package 100.

    PNG
    media_image2.png
    764
    632
    media_image2.png
    Greyscale

a semiconductor chip (20; Fig. 1; [0034]; i.e. semiconductor chip) mounted on the printed circuit board (100) and connected to the plurality 25of circuit patterns (30) (Fig. 1; [0034]), 
Page 22wherein the conductive dummy pattern (40) is separated from a boundary between the circuit region (at the middle) and the dummy region (near the corner) (Fig. 2; [0034]; Kim teaches that the dummy 
wherein an extension line, connecting a center of the conductive pattern (40 at the upper left corner) and a center of an adjacent conductive pattern (40 at the upper right corner), is parallel to the first direction (horizontal) or the second direction (Figures 1 and 2; [0034], [0042]),
wherein a maximum length of the conductive dummy pattern (40) in the first direction (horizontal; Fig. 2) passes through a center of the conductive dummy pattern (40) (Fig. 2; [0042]; since conductive dummy pattern is circular, the maximum length is the diameter and it obviously passes through the center of the dummy pattern 40 in any direction),
But Kim fails to teach explicitly, wherein a length of the conductive dummy pattern that is not parallel to the first direction or the second direction and passes through the center of the conductive dummy patterns is smaller than the maximum length. 
	Note: The examiner interpreted that the claimed length as seen on a plan view.
However, in analogous art, Nakashiba discloses, wherein a length (A; Fig. 2) of the conductive dummy pattern (20; Fig. 2; [0030]; i.e. dummy conductor patterns) that is not parallel to the first direction (horizontal) or the second direction (vertical) and passes through the center of the conductive max; Fig. 2) (Fig. 2; [0030]).

    PNG
    media_image3.png
    462
    473
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Nakashiba before him/her, to modify the teachings of circular conductive 25dummy pattern having the same length in all directions that passes through the center as taught by Kim and to include the teachings of a cross-shaped conductive 25dummy pattern where a certain length can be smaller than the maximum length as taught by Nakashiba since in MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, the options for the cross-section of the conductive 25dummy pattern is circular, rectangular, cross-shape and hexagonal, and choosing the cross-shape with a reasonable expectation of success, would be obvious. Therefore, a person with ordinary skill in the art would be interested to use a cross-shaped conductive 25dummy pattern similar to Nakashiba while forming a printed circuit board of Kim. 
Regarding claim 18, the combination of Kim and Nakashiba teaches, the semiconductor package of claim 10, wherein the conductive dummy pattern (20) has 20at least one of a rhombic shape, a cross shape, a hexagonal shape, and an elliptical shape (cross shape; Fig. 2; [0030]; Nakashiba Reference). See 103 rationale in claim 10.

    PNG
    media_image3.png
    462
    473
    media_image3.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Nakashiba as applied to claim 10 and further in view of US 2015/0357277 A1 (Nagai) and further as evidenced by US 2006/0244128 A1 (Hayashi).
Regarding claim 16, Kim discloses, the semiconductor package of claim 10, wherein the printed circuit board (100) 25comprises a base substrate (10) on which the plurality of circuit patterns (30) and the conductive dummy pattern (40) are disposed (Fig. 1; [0034], [0035]), and 

    PNG
    media_image1.png
    310
    732
    media_image1.png
    Greyscale

But the combination of Kim and Nakashiba fails to teach, the base substrate is formed of a glass fiber having a woven structure.  
However, in analogous art, Nagai discloses, the base substrate is formed of a glass fiber having a woven structure ([0010]). 
Note: Nagai teaches in para. [0010] that the substrate main body may be formed of a composite material containing such a resin and glass fiber (woven glass fabric or non-woven glass fabric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Nakashiba and Nagai before him/her, to modify the teachings of substrate formed of synthetic resin as taught by Kim and to include the teachings of substrate formed of a glass fiber having a woven structure as taught by Nagai since it is very suitable due to its rigidity and reinforcement capability ([0090]; Evidentiary reference Hayashi). Thus a person with ordinary skill in the art would be interested to use a glass fiber substrate similar to Nagai while making a printed circuit board of Kim.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Nakashiba as applied to claim 10 and further in view of US 2003/0040143 A1 (Chien).
Regarding claim 17, Kim teaches in claim 10, the semiconductor package, wherein the printed circuit board (100; Fig. 1; [0034]; i.e. semiconductor package) comprises a solder resist layer (400; Fig. 14; [0092]; supporting part with solder) but the combination of Kim and Nakashiba fails to teach, the solder resist layer covering the plurality of circuit patterns, and the solder resist layer separates the plurality of circuit patterns from the conductive dummy pattern.  
However, in analogous art, Chien discloses, the solder resist layer (220; Fig. 3C; [0024]; i.e. solder mask) covering the plurality of circuit patterns (210a/210b/210c; Fig. 3C; [0023]; i.e. plurality of metal traces), and 
the solder resist layer (220) separates the plurality of circuit patterns (210a/210b/210c) from the conductive dummy pattern (213; Fig. 3C; [0024]; i.e. dummy trace; dummy traces 213 are conveniently fabricated together with the traces 210 through the same metallization process, such as a copper-based metallization process [0023]).

    PNG
    media_image5.png
    231
    712
    media_image5.png
    Greyscale

copper traces of a printed circuit board (PCB) for protection against oxidation and to prevent solder bridges from forming between closely spaced solder pads. Secondly, solder resist layer facilitates the planarization on its top surface, without undesired formation of a recessed portion between the overly-spaced pair of traces 210a, 210b and 210c in Fig. 3C ([0024]; Chien Reference) which would improve the long term reliability of the device. Thus a person with ordinary skill in the art would be interested in covering the circuit pattern and conductive dummy pattern by a solder layer similar to Chien while forming a printed circuit board of Kim.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20070038270A (Kim) and further in view of US 2011/0133317 A1 (Nakashiba), US 2003/0040143 A1 (Chien) and US 2013/0153266 A1 (Hyun).
Regarding claim 19, Kim discloses, a semiconductor package comprising: 
a printed circuit board (100; Fig. 1; [0034]; i.e. semiconductor package) including a plurality of circuit patterns (30; Fig. 1; [0034]; i.e. signal pattern) and 
a conductive dummy 10pattern (40; Fig. 1; [0034], [0042]; i.e. dummy pattern, they are conductive as they are made of copper, aluminum, or the 

    PNG
    media_image1.png
    310
    732
    media_image1.png
    Greyscale

a semiconductor chip (20; Fig. 1; [0034]; i.e. semiconductor chip) mounted on the printed circuit board (100) and connected to the plurality 25of circuit patterns (30) (Fig. 1; [0034]), 
15wherein a length of the conductive dummy pattern (40) in a first direction (horizontal; Fig. 2) parallel to an edge of the printed circuit board (100) has a maximum value passing through a center of the conductive dummy pattern (40) (Fig. 2; [0042]; since conductive dummy pattern is circular, the maximum length is the diameter and it obviously passes through the center of the dummy pattern 40 in any direction).  

    PNG
    media_image2.png
    764
    632
    media_image2.png
    Greyscale

But Kim fails to teach explicitly, the conductive dummy pattern having a rhombic shape or a cross shape; and 
the conductive dummy pattern being at least partially surrounded by a solder resist layer; 
wherein the conductive dummy pattern is disposed on the same side of the printed circuit board as the semiconductor chip and the conductive dummy pattern overlaps a connection terminal with at least one of the plurality of circuit patterns disposed therebetween.
However, in analogous art, Nakashiba teaches, the conductive dummy pattern (20) having a rhombic shape or a cross shape (cross shape; Fig. 2; [0030]).

    PNG
    media_image3.png
    462
    473
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Nakashiba before him/her, to modify the teachings of circular conductive 25dummy pattern having the same length in all directions that passes through the center as taught by Kim and to include the teachings of a cross-shaped conductive 25dummy pattern where a certain length can be smaller than the maximum length as taught by Nakashiba since in MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, the options for the cross-section of the conductive 25dummy pattern is circular, rectangular, cross-shape and hexagonal, and choosing the cross-shape with a reasonable expectation of success, would be obvious. Therefore, a person with ordinary skill in the art would be interested to use a cross-shaped conductive 25dummy pattern similar to Nakashiba while forming a printed circuit board of Kim. 
But the combination of Kim and Nakashiba fails to teach explicitly, the conductive dummy pattern being at least partially surrounded by a solder resist layer; 

However, in analogous art, Chien discloses, the conductive dummy pattern (213; Fig. 3C; [0024]; i.e. dummy trace; dummy traces 213 are conveniently fabricated together with the traces 210 through the same metallization process, such as a copper-based metallization process [0023]) being at least partially surrounded by a solder resist layer (220; Fig. 3C; [0024]; i.e. solder mask); 

    PNG
    media_image5.png
    231
    712
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Nakashiba and Chien before him/her, to modify the teachings of solder layer placed partially over the conductive dummy pattern as taught by Kim and to include the teachings of solder layer surrounding the dummy traces as taught by Chien since first of all, solder resist is usually applied to the copper traces of a printed circuit board (PCB) for protection against oxidation and to prevent solder bridges from forming between closely spaced solder pads. Secondly, solder resist layer facilitates the planarization on its top surface, without undesired formation of a recessed portion between the overly-spaced pair of 
But the combination of Kim, Nakashiba and Chien fails to teach explicitly, wherein the conductive dummy pattern is disposed on the same side of the printed circuit board as the semiconductor chip and the conductive dummy pattern overlaps a connection terminal with at least one of the plurality of circuit patterns disposed therebetween.
However, in analogous art, Hyun discloses, wherein the conductive dummy pattern (133; Fig. 5; [0076]; i.e. third dummy pattern) is disposed on the same side of the printed circuit board (110; Fig. 5; [0076]; i.e. base substrate) as the semiconductor chip (300; Fig. 5; [0078]; i.e. semiconductor chip) and the conductive dummy pattern (133) overlaps a connection terminal (153; Fig. 5; [0079]; i.e. bump) with at least one of the plurality of circuit patterns (123; Fig. 5; [0076]; i.e. third circuit pattern) disposed therebetween (Fig. 5; [0076] – [0079]).

    PNG
    media_image6.png
    445
    512
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Nakashiba, Chien and Hyun before him/her, to modify the teachings of conductive dummy pattern being disposed on the opposite sides of the printed circuit board as the semiconductor chip as taught by Kim and to include the teachings of conductive dummy pattern being disposed on the same side of the printed circuit board as the semiconductor chip as taught by Hyun since in MPEP 2144.04 (VI) (C), it is stated that the particular placement of the components in a conductivity measuring device was held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Thus having the teaching of Hyun regarding the conductive dummy pattern being disposed on the same side of the printed circuit board as the semiconductor chip, a person with ordinary skill in the art may rearrange the components of Kim similar to Hyun as obvious matter of design choice while forming the semiconductor package of Kim. It is worth mentioning that the inventor did not provide 

Regarding claim 20, Kim discloses, the semiconductor package of claim 19, 15wherein a length of the conductive dummy pattern (40) in a second direction (vertical; Fig. 2) perpendicular to the first direction (horizontal; Fig. 2) has a maximum value passing through the center of the conductive dummy pattern (40) (Fig. 2; [0042]; since conductive dummy pattern is circular, the maximum length is the diameter and it obviously passes through the center of the dummy pattern 40 in any direction).  

    PNG
    media_image2.png
    764
    632
    media_image2.png
    Greyscale


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2012/0100671 A1 (Kim) - A semiconductor package including a circuit substrate, a semiconductor chip on the circuit substrate, an inner solder ball between the circuit substrate and the semiconductor chip, and dummy solder filling a dummy opening in at least one of an substrate insulation layer of the circuit substrate and a chip insulation layer. The dummy solder does not electrically connect the semiconductor chip with the substrate. The circuit substrate includes a base substrate, a substrate connection terminal on the base substrate, and the substrate insulation layer covering the base substrate.
2. US 2009/0096070 A1 (Fan) - A semiconductor package including a specially designed substrate with a plurality of fingers, a dummy metal pattern, and at least a peripheral slot penetrating through the substrate. The dummy metal pattern is aligned to two opposing sides of the peripheral slot and is electrically isolated from the fingers. A chip is disposed on the substrate and is electrically connected to the fingers. The shape of the dummy metal pattern aligned to the peripheral slot is used to offer stiffening edges to prevent the substrate from warpage and from breakage at peripheries, to enhance the thermal stress resistance due to thermal cycles, and to avoid damages to the chip. 
3. US 2016/0181195 A1 (Kim) - A substrate including a substrate body with a plurality of chip mounting regions and a peripheral region surrounding the plurality of chip mounting regions, each of the chip mounting regions including a conductive plane. The substrate further includes a conductive support structure located in the peripheral region, first conductive lines connected between the conductive planes of adjacent chip mounting regions, and second conductive lines connected between the conductive support structure and the conductive planes of chip mounting regions located adjacent the peripheral region. 
4. US 2013/0153266 (Hyun) - A printed circuit board, including a base substrate, one circuit pattern and one dummy pattern formed on the base substrate, and an insulating layer formed on the circuit pattern and the dummy pattern, wherein a distance between adjacent patterns to each other among the circuit patterns and the dummy patterns meets the following equation -

    PNG
    media_image7.png
    73
    162
    media_image7.png
    Greyscale
,
		where D represents a distance between adjacent patterns to each other among the circuit patterns and the dummy patterns, T1 represents a thickness of the circuit pattern or the dummy pattern, and T2 represents a maximum thickness of the insulating layer formed on the circuit pattern or the dummy pattern.
5. US 2005/0133854 A1 (Park) - A semiconductor device including a pad structure for preventing a stress of a silicon nitride film. The semiconductor device consists of a semiconductor substrate, a lower structure formed on the semiconductor substrate, a first insulation film formed on the lower structure, a first metal layer coupled to the lower structure through a first metal contact in the first insulation film, a second metal layer formed on the first metal layer, and a plurality of dummy gates having a concentric square structure formed at the lower portion of the pad region on the second metal layer.
6. US 2015/0366061 A1 (Noda) - A printed wiring board including a first circuit board having a first surface and a second surface, and a second circuit board having a third surface and a fourth surface and having a mounting area on the third surface of the second circuit board. The first circuit board is laminated on the third surface of the second circuit board such that the first surface of the first circuit board is in contact with the third surface of the second circuit board, the first circuit board includes reinforcing material and has an opening portion exposing the mounting area of the second circuit board.
7. US 2010/0164089 A1 (Felten) - A semiconductor package having a substrate, an encapsulation boundary on a surface of the substrate, the encapsulation boundary is divided into a molding region and a non-molding region. Over the substrate, a plurality of conductive traces is provided. Each conductive trace has an inner connection located in the .


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/15/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812